Case 1:18-cv-20921-CMA Document 90 Entered on FLSD Docket 02/12/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-20921-CIV-ALTONAGA/Goodman

  GOVERNMENT EMPLOYEES
  INSURANCE CO., et al.,

          Plaintiffs,
  v.

  DG ESTHETIC AND THERAPY
  CENTER, INC., et al.,

        Defendants.
  ______________________________/

                                               ORDER

          THIS CAUSE came before the Court on the parties’ Stipulation of Dismissal as to

  Defendants DG Esthetic and Therapy Center, Inc.; Dania Lima, D.A. Health Care Associates, Inc.;

  Damarys Alfonso; and Ana B. Mejias, filed February 11, 2019 [ECF No. 89]. Being fully advised,

  it is hereby

          ORDERED AND ADJUDGED that Defendants, DG Esthetic and Therapy Center, Inc.;

  Dania Lima; D.A. Health Care Associates, Inc.; Damarys Alfonso; and Ana B. Mejias are

  dismissed without prejudice. The parties shall bear their respective fees and costs.

          DONE AND ORDERED in Miami, Florida, this 12th day of February, 2019.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
